798 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abbas HASSAIN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 85-1780.
United States Court of Appeals, Sixth Circuit.
July 17, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 28 U.S.C. Sec. 2255, petitioner purportedly seeks a clarification or modification of a sentence of incarceration received in 1981 for convictions of interstate transportation of forged securities (19 U.S.C. Sec. 2314).  The district court dismissed the action pursuant to Rule 4(b), Rules Governing Section 2255 Proceedings.  Petitioner has appealed.


3
Upon consideration, we agree with the district court's disposition of this action.  Petitioner is seeking to have the district court of the Eastern District of Michigan modify petitioner's 1978 sentence entered by the United States District Court for the Northern District of Illinois on an earlier conviction for interstate transportation of forged securities so that it will run concurrently with the service of the sentence under attack.  The district court found, and we concur, that it was without jurisdiction to modify the earlier sentence entered by a different court.  While petitioner, somewhat disingenuously, claims that this is not the true object of this action, we are persuaded that he is in fact seeking this or, alternatively, that he is trying to force the United States Parole Commission to hold an immediate parole revocation hearing in connection with the 1978 conviction.  This relief is unavailable to petitioner under the holding of Moody v. Daggett, 429 U.S. 78 (1976).


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it is hereby affirmed.